Per Curiam:
On the 6th day of July, 1916, the petitioner, James E. Newell, was disbarred by an order of this court for misconduct which fully justified the order.
The proofs now before us show that following the granting of the order of disbarment he unquestioningly submitted thereto and has ever since faithfully observed the limitations thereby imposed upon him. He has endeavored to earn his livelihood since then in an honest and honorable fashion and now at the age of sixty-five years has petitioned this court to be restored to the office of attorney and counselor at law.
The petition is supported by the recommendation of trial justices in his judicial department, judicial officers of his county and city, and a large majority of the bar of Onondaga county, as well as by the recommendation of the Onondaga County Bar Association, expressed in a resolution adopted by its board of directors. No one has appeared directly or indirectly in opposition.
Without overlooking the seriousness of his offenses, but talcing into consideration the lapse of time and the honorable record of his life since the granting of the order of disbarment, we believe the order has now fulfilled its purpose and we have determined to grant the petition and restore the petitioner to the office of attorney and counselor at law.
All concur.
Application for reinstatement granted.